DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed August 18, 2021.  Claims 1 and 11 have been amended.  Claims 4 and 10 have been cancelled.  Claims 1-3, 5-9 and 11 remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lister et al (US Patent Application Publication No. 2015/0382079), hereinafter .
Lister discloses systems and processes for real-time updating of virtual assistant media knowledge with timely information associated with playing media (e.g., a sporting event, a television show, or the like).   
Regarding claims 1 and 11, Lister teaches an audio guidance generation device [Fig, 1,4, 13, 14] comprising: 
a message management circuitry that receives and accumulates a message, wherein the message is distributed for every update, the message being data representing a latest situation of a competition [para 0025 -- virtual assistant knowledge can be updated with timely and even real-time information associated with playing media (e.g., a sporting event, a television show, or the like). A data feed can be received that includes data relating events to particular times in a media stream; para 0066-0069 -- live sporting events can include a wide variety of points of interest that a user may wish to see]
an explanation generation circuitry that detects unconveyed information from the message with references to conveyed information and generates an explanatory text for conveying the unconveyed information [para 0025 – timely and real-time information updates;  0065-0072 --Detailed and timely media data, therefore, can be incorporated into virtual assistant knowledge according to various examples herein to support a variety of user requests associated with media, including even near real-time requests for content and media-related information;  0094 –0097 -- closed captioning can be analyzed to derive virtual assistant knowledge at a server or another device, with or without actually playing the associated video;   para 0111 – response can be based on user request for live, updated, current  -- where processing the user’s request for updated information provides for detecting unconveyed information from the message with reference to conveyed information, as updated information would be a form of unconveyed information; 0126 – 0128 -- response generating unit 1412];  
 a speech synthesis circuitry that outputs a speech converted from the explanatory text [para 0007 – response is spoken aloud; 0026; 0028; 0066-0072 – where data feed textual information or closed captioning information that is spoken aloud provides for speech synthesis];
transmitting the speech to a broadcast transmission path [para 0113 -- delivering the response can include transmitting the response information to television set-top box 104, user device 102, or another device (e.g., from a server)].
stands by until completion of output of the speech [para 0111 – time-shifting of media outputs so as to provide response based on certain playback positions or user specified points of time], 
and initiates a procedure for generating a new explanatory text based on updated unconveyed information [para 0072 – changes in scores; para 0111 – response can be based on user request for live, updated, current].
Lister fails to specifically teach wherein the explanation generation circuitry stores and updates the unconveyed information for the explanatory text as the conveyed information after generating the explanatory text.  In a similar field of endeavor, Wadhera discloses a system and method for creating, analyzing and categorizing media, wherein the system identifies occurrences in a media source, outputs highlights that include a description to explain the occurrence, and stored the outputs in a database [para 0104].  Wadhera suggests the invention is advantageous in analyzing and parsing recorded or livestreamed competition based on particular user specified inputs [0003].  One having ordinary skill in the art would have recognized the advantages of implementing the creating, analyzing and categorizing media techniques suggested by Wadhera and updating the categorized media, in the system of Lister, for the purpose of providing a database of competition media that can be categorized and searched based on a user’s desired interests.
Lister fails to teach monitoring an output state of the speech to wait for completion of the output of the speech and determining a predetermined type of conveyed information after a predetermined time has elapsed after the completion of the output of speech.  In a similar field of endeavor, Takahashi teaches a speech dialogue system for generating synthesized speech based on desired sound information, and provides for monitoring state outputs using state transitions [para 0068-0073]; processing elapsed times of synthesized speech [para 0119-0128; 0177; fig. 12/13] and stores the synthesized speech with scenario information that is used to compare newly received speech synthesis with stored speech synthesis to determine if the scenarios/information match [para 0127-0128 – where storing/comparing speech based on scenarios provides for determining types of information].  One having ordinary skill in the art would have recognized the advantages of implementing the speech dialogue processing techniques for output state monitoring and type information determination suggested by Takahashi, in the system of Lister, after completion of the speech output, for the purpose of providing the user with quality synthetic speech in a timely manner in instances where newly received information matched previously received and stored information.
Regarding claim 2, the combination of Lister, Wadhera, and Takahashi teaches wherein the message management circuitry detects a modified portion of the message due to update of the message [Lister at para 0065-0072 -- players on the ice can be associated with media stream times 514, changes in the score can be associated with media stream times 514, stoppages in play can be associated with media stream times 514, fights on the ice and fight participants can be associated with media stream times 514, and the like…where the changes in scores or player fights provide update information of the competition], generates new information according to a type of the varied part [Lister , at para 0065-0072 -- players on the ice can be associated with media stream times 514, changes in the score can be associated with media stream times 514, stoppages in play can be associated with media stream times 514, fights on the ice and fight participants can be associated with media stream times 514, and the like…where the changes in scores or player fights provide update information of the competition; para 0111 – system provides responses based on “current”, “live” “updated” requests]; and further accumulates the generated new information [Wadhera at para 0104 – where one having ordinary skill in the art would have recognized the advantages of implementing the storing of occurrence highlights as suggested by Wadhera, in the system of Lister, for the purpose of providing a database of competition media that can be categorized and searched based on a user’s desired interests]. 
Regarding claim 8, the combination of Lister, Wadhera, and Takahashi teaches a broadcasting system [Lister para 0032 – live television] comprising: the audio guidance generation device according to claim 1 [see rejection of claim 1 above] ; a first buffer that stores audio data indicating the speech converted by the speech synthesis circuitry and time information indicating the time of a situation of the competition used to generate the explanatory text [Wadhera teaches storing the generated description including timing information (para 0104), where utilizing a buffer to store Lister’s spoken audio ( para 0007;0028)is an obvious step requiring only routine skill in the art]; a second buffer that stores video data indicating the situation of the competition in association with time information indicating the time of the situation [Wadhera teaches storing the generated description including timing information (para 0104), where utilizing a buffer to store data is an obvious step requiring only routine skill in the art]; and a multiplexer that extracts audio data at a designated time from the first buffer, the designated time being a first predetermined duration earlier than a current time, extracts video data at the designated time from the second buffer, and multiplexes the audio data and the video data [Lister at Fig 10, para 0113; provides for displaying the media based on the occurrence of the user’s request to include the media portion and the closed caption from the data feed and Lister’s teaching of providing the responses to be spoken aloud provides for the speech synthesis, where one of ordinary skill in the art would have been able to multiplex the media with the spoken aloud data, so as to provide for  the user to receive the desired video with the corresponding detailed audio, ensuring the user has a quality experience with the system.
Regarding claim 9, the combination of Lister, Wadhera, and Takahashi teaches the broadcasting system according to claim 8, wherein the message management circuitry stores the competition data including the message in association with time information indicating the time of the situation of the competition indicated by the message [Wadhera teaches storing the generated description including timing information (para 0104), where one having ordinary skill in the art would have recognized the advantages of implementing the storing of occurrence highlights as suggested by Wadhera, in the system of Lister, for the purpose of providing a database of competition media that can be categorized and searched based on a user’s desired interests] , wherein the explanation generation circuitry refers to the competition data at a time as unconveyed information from the message management circuitry [Lister , at para 0065-0072 -- players on the ice can be associated with media stream times 514, changes in the score can be associated with media stream times 514, stoppages in play can be associated with media stream times 514, fights on the ice and fight participants can be associated with media stream times 514, and the like…where the changes in scores or player fights provide update information of the competition], the time being a second predetermined duration earlier than the current time, and wherein the second predetermined duration is shorter than the first predetermined duration [Lister para 0068; 0071; 0075-0076; 0110-0111 – time-shifting of media outputs so as to provide response based on certain playback positions or user specified points of time…where the system can provide responses based on live/current/update requests]. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lister in view of Wadhera and in view of Takahashi as applied to claim 1 above, and further in view of Murakami et al (“Automatic generation of real-time report on inning from batter’s performance,” The Association for Natural Language Processing, 22nd Annual Meeting, March 2016), hereinafter Murakami.
Regarding claims 3 and 5, Lister and Wadhera fail to teach implementing generation/explanatory templates.  In a similar field of endeavor, Murakami teaches a method for automatic generation of real-time reporting from a batter’s performance in which the batter’s names included in each event are generalized to be templated for each event, with learning of a prediction model of a series of templated event templates is performed. In the real-time report generation phase, the series of event templates are generated by applying the prediction model generated in the learning phase to the series of batter’s performance input, and the batter’s name and the like are supplemented to generate the final real-time report on inning [page 1, line 44 continuing to page 2, line 7;  2.2 Event templating; 2.3 Learning the correspondence between batter’s performances and events).   One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the generation templating processing of Murakami, in the Lister/Wadhera system, for the purpose of reducing processing time and requirements so as to generate the synthetics speech output quickly and efficiently.  

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 8-9 and 11 have been considered but are moot because the arguments are not based on the new combination of references cited in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659